UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03758 MATRIX ADVISORS VALUE FUND, INC. 747 Third Avenue, 31st Floor, New York, NY10017 David A. Katz 747 Third Avenue, 31st Floor New York, NY10017 1(800) 366-6223 Date of fiscal year end: June 30 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Vote Summary Report 7/1/09 to 6/30/10 MATRIX ADVISORS VALUE FUND, INC. Dell Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:DELL 17-Jul-09 USA 24702R101 Annual 22-May-09 0 CUSIP:24702R101 ISIN:US24702R1014 SEDOL:2261526 Proxy Level:3 Meeting ID:518736 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director James W. Breyer Mgmt Yes For For For For Research Notes: Vote FOR the directors with the exception of William H. Gray, III and Sam Nunn. WITHHOLD votes from Messrs. Gray and Nunn for providing excessive perks to the CEO in the form of security reimbursements without disclosure or rationale supporting the need for such compensation. Elect Director Donald J. Carty Mgmt Yes For For For For Elect Director Michael S. Dell Mgmt Yes For For For For Elect Director William H. Gray, III Mgmt Yes For Withhold Withhold Withhold Elect Director Sallie L. Krawcheck Mgmt Yes For For For For Elect Director Judy C. Lewent Mgmt Yes For For For For Elect Director Thomas W. Luce, III Mgmt Yes For For For For Elect Director Klaus S. Luft Mgmt Yes For For For For Elect Director Alex J. Mandl Mgmt Yes For For For For Elect Director Sam Nunn Mgmt Yes For Withhold Withhold Withhold 2 Ratify Auditors Mgmt Yes For For For For 3 Reimburse Proxy Contest Expenses SH Yes Against For For For Research Notes: Since there would not be reimbursement to shareholders pursuant to the proposed bylaw amendment unless (a) the election of fewer than 50 percent of the directors to be elected is contested in the election; (b) one or more of the dissident's candidates is elected; (c) shareholders are prohibited from cumulating their votes for directors; and (d) the election occurred, and the expenses were incurred, after the adoption of the bylaw amendment, shareholder support is warranted. 4 Reduce Supermajority Vote Requirement SH Yes Against For For For Research Notes: Requiring more than a simple majority may permit the board to entrench itself by blocking amendments that are in shareholders' best interests. As such, this proposal warrants shareholder support. Analog Devices, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:ADI 20-Jul-09 USA Special 04-Jun-09 0 CUSIP:032654105 ISIN:US0326541051 SEDOL:2032067 Proxy Level:3 Meeting ID:523714 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Approve Stock Option Exchange Program Mgmt Yes For For For For Research Notes: Based on the aforementioned considerations, RMG views the program to be reasonably structured. As such, proposal warrants shareholder support. Medtronic, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:MDT 27-Aug-09 USA Annual 29-Jun-09 0 CUSIP:585055106 ISIN:US5850551061 SEDOL:2575465 Proxy Level:3 Meeting ID:527246 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Richard H. Anderson Mgmt Yes For For For For Elect Director Victor J. Dzau Mgmt Yes For For For For Elect Director William A. Hawkins Mgmt Yes For For For For Elect Director S. Ann Jackson Mgmt Yes For For For For Elect Director Denise M. O'Leary Mgmt Yes For For For For Elect Director Robert C. Pozen Mgmt Yes For For For For Elect Director Jean-pierre Rosso Mgmt Yes For For For For Elect Director Jack W. Schuler Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt Yes For For For For Research Notes: Approval of this item is warranted given that the plan complies with Section 423 of the Internal Revenue Code, the number of shares being added is relatively conservative, the offering period is reasonable, and there are limitations on participation. 4 Amend Omnibus Stock Plan Mgmt Yes For For For For Research Notes: VII. Vote Recommendation The estimated shareholder value transfer of the company's plans of 6 percent is equal to the allowable cap for this company of 6 percent. Additionally, this plan expressly forbids repricing. Tyco Electronics Ltd. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:TEL 08-Oct-09 Switzerland H8912P106 Special 24-Aug-09 0 CUSIP:H8912P106 ISIN:CH0102993182 SEDOL:B62B7C3 Proxy Level:N/A Meeting ID:533331 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction This is a duplicate meeting for ballots received via the Broadridge North American Ballot Distribution System Mgmt No None None None None 1 To Approve Payment Of A Distribution To Shareholders Through Areduction Of The Par Value Of Our Shares, Such Payment To Bemade In Two Installments On Or Before March 26, 2010 (the End Ofthe Second Fiscal Quarter Of 2010). Mgmt Yes For For For For 2 To Approve Any Adjournments Or Postponements Of Theextraordinary General Meeting. Mgmt Yes For Against Against Against Research Notes: In this case, shareholders already have enough information to make their vote decisions. Once their votes have been cast, there is no justification for spending more money to continue pressing shareholders for more votes. As a result, this item does not merit approval. 3 Transact Other Business (Voting) Mgmt Yes For Against Against Against Research Notes: As the content of these issues is not known, this item does not merit approval. The Procter & Gamble Company Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:PG 13-Oct-09 USA Annual 14-Aug-09 0 CUSIP:742718109 ISIN:US7427181091 SEDOL:2704407 Proxy Level:3 Meeting ID:531953 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Kenneth I. Chenault Mgmt Yes For For For For Research Notes: Vote RecommendationVote FOR all director nominees. 2 Elect Director Scott D. Cook Mgmt Yes For For For For 3 Elect Director Rajat K. Gupta Mgmt Yes For For For For 4 Elect Director A.G. Lafley Mgmt Yes For For For For 5 Elect Director Charles R. Lee Mgmt Yes For For For For 6 Elect Director Lynn M. Martin Mgmt Yes For For For For 7 Elect Director Robert A. McDonald Mgmt Yes For For For For 8 Elect Director W. James McNerney, Jr. Mgmt Yes For For For For 9 Elect Director Johnathan A. Rodgers Mgmt Yes For For For For 10 Elect Director Ralph Snyderman Mgmt Yes For For For For 11 Elect Director Mary Agnes Wilderotter Mgmt Yes For For For For 12 Elect Director Patricia A. Woertz Mgmt Yes For For For For 13 Elect Director Ernesto Zedillo Mgmt Yes For For For For 14 Ratify Auditors Mgmt Yes For For For For 15 Amend Code of Regulations Mgmt Yes For For For For Research Notes: Vote RecommendationVote FOR this proposal as it would allow the board to make certain administerial amendments to the company's Regulations, while reserving certain fundamental rights for shareholder approval. 16 Approve Omnibus Stock Plan Mgmt Yes For For For For Research Notes: VII. Vote Recommendation The estimated shareholder value transfer of the company's plans of 6 percent is equal to the allowable cap for this company of 6 percent. Additionally, this plan expressly forbids repricing. 17 Provide for Cumulative Voting SH Yes Against For For For Research Notes: Vote RecommendationIn this case, the company has adopted a majority voting standard with a plurality carve-out and director resignation policy. However, the company has not adopted proxy access or a similar structure. Accordingly, the proposal warrants shareholder support. 18 Advisory Vote to Ratify Named Executive Officers' Compensation SH Yes Against For For For Research Notes: Vote RecommendationRMG believes that the advisory vote would provide shareholders with a voice in a company's executive compensation practices. The advisory vote would be a confidence vote on the work of the compensation committee and would encourage constructive dialogue between the committee and investors on any contentious pay issues. RMG encourages companies to allow shareholders to express their opinions on executive compensation practices by establishing an annual referendum. An advisory vote on executive compensation is another step forward in enhancing board accountability.RMG's recommendation for this proposal should be seen as support for the principle of increased shareholder communication rather than as disapproval of this company's current compensation practices Cisco Systems, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:CSCO 12-Nov-09 USA 17275R102 Annual 14-Sep-09 0 CUSIP:17275R102 ISIN:US17275R1023 SEDOL:2198163 Proxy Level:3 Meeting ID:535870 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Carol A. Bartz Mgmt Yes For For For For 2 Elect Director M. Michele Burns Mgmt Yes For For For For 3 Elect Director Michael D. Capellas Mgmt Yes For For For For 4 Elect Director Larry R. Carter Mgmt Yes For For For For 5 Elect Director John T. Chambers Mgmt Yes For For For For 6 Elect Director Brian L. Halla Mgmt Yes For For For For 7 Elect Director John L. Hennessy Mgmt Yes For For For For 8 Elect Director Richard M. Kovacevich Mgmt Yes For For For For 9 Elect Director Roderick C. McGeary Mgmt Yes For For For For 10 Elect Director Michael K. Powell Mgmt Yes For For For For 11 Elect Director Arun Sarin Mgmt Yes For For For For 12 Elect Director Steven M. West Mgmt Yes For For For For 13 Elect Director Jerry Yang Mgmt Yes For For For For 14 Amend Omnibus Stock Plan Mgmt Yes For For For For Research Notes: VII. Vote Recommendation The estimated shareholder value transfer of the company's plans of 9 percent is equal to the allowable cap for this company of 9 percent. Additionally, this plan expressly forbids repricing. 15 Amend Qualified Employee Stock Purchase Plan Mgmt Yes For For For For Research Notes: Approval of this item is warranted given that the plan complies with Section 423 of the Internal Revenue Code, the number of shares being added is relatively conservative, the offering period is reasonable, and there are limitations on participation. 16 Ratify Auditors Mgmt Yes For For For For 17 Amend Bylaws to Establish a Board Committee on Human Rights SH Yes Against Against Against Against Research Notes: Vote RecommendationWhile management's existing processes, policies and relevant public disclosure demonstrate a company commitment to human rights protection, Cisco and its shareholders may benefit from further development of Cisco's existing human rights policies, in particular as it relates to the complex emerging issues of human rights protection and the Internet. Specifically, it may be beneficial for the company to increase transparency on relevant policies and steps the company could take to reduce the likelihood that its business practices/products enable human rights violations and potentially encourage a more fragmented Internet. Enhancing company policies further could confirm to shareholders that the company is taking all appropriate steps to protect its business interests in an increasingly complex international marketplace.However, the scope and binding structure of the proposal presents challenges. In general, decisions over how to address key operational initiatives are best lef 18 Advisory Vote to Ratify Named Executive Officers' Compensation SH Yes Against For For For Research Notes: RMG's recommendation for this proposal should be seen as support for the principle of increased shareholder communication rather than as disapproval of this company's current compensation practices. 19 Report on Internet Fragmentation SH Yes Against For For For Research Notes: Vote RecommendationCisco's efforts on international human rights issues, and the apparent improvements the company has made in its disclosure regarding Internet censorship capabilities of its products has been beneficial for shareholders. However, additional information in its existing public documents on policies and practices related to doing business with governments that restrict certain human rights could be further beneficial to shareholders without significant expense or burden on the company. As such, it is recommended that shareholders support this resolution. Microsoft Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:MSFT 19-Nov-09 USA Annual 04-Sep-09 0 CUSIP:594918104 ISIN:US5949181045 SEDOL:2588173 Proxy Level:3 Meeting ID:537045 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director William H. Gates, III Mgmt Yes For For For For 2 Elect Director Steven A. Ballmer Mgmt Yes For For For For 3 Elect Director Dina Dublon Mgmt Yes For For For For 4 Elect Director Raymond V. Gilmartin Mgmt Yes For For For For 5 Elect Director Reed Hastings Mgmt Yes For For For For 6 Elect Director Maria Klawe Mgmt Yes For For For For 7 Elect Director David F. Marquardt Mgmt Yes For For For For 8 Elect Director Charles H. Noski Mgmt Yes For For For For 9 Elect Director Helmut Panke Mgmt Yes For For For For 10 Ratify Auditors Mgmt Yes For For For For 11 Permit Right to Call Special Meeting Mgmt Yes For For For For Research Notes: ConclusionIn this case, the proposal provides investors representing 25 percent or more of outstanding shares with a right to call special meetings. RMG believes shareholders should be afforded such a right. However, we encourage the company to consider a more reasonable threshold of ten percent as the proposed 25 percent threshold, in this case, effectively precludes the right which it seeks to provide given the market cap of the company and the current ownership structure. Additionally, the board should consider the removal of exclusions or restrictions in its bylaws that may serve as limitations to such right. That being said, given that the proposal represents an improvement to the company's existing corporate governance policies, and serves as a step in the right direction to ultimately benefit Microsoft shareholders as compared with status quo, we believe that support of this item is warranted. 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For For Research Notes: Vote RecommendationOn a holistic review of the company's executive compensation programs, shareholders have to balance between the positives and negatives of the various programs. RMG notes that the company's compensation programs are substantively performance-based and that the company has many commendable compensation practices. That said, there are concerns regarding the magnitude and nature of Mr. Elop's relocation package. In particular, RMG views generous home buyout clauses and associated tax gross ups as problematic. Home buyout clauses and associated tax gross ups are non-performance-based compensation and can create internal morale issues. However, in this case, Microsoft's overall compensation program is largely performance-based and has minimal fixed component in the area of supplemental pension or change in control agreement. Further, the company has recently taken a positive step by expanding the repayment provision to a minimum of two-year period. RMG encourages the company to m 13 Adopt Principles for Health Care Reform SH Yes Against Against Against Against Research Notes: ConclusionThe issue of health care reform is a significant public policy matter. The current health care system poses substantial challenges to U.S. companies, particularly as the cost of providing employee health care insurance continues to increase for those companies offering such insurance as a part of their employee benefits package. However, the issue of health care policy reaches beyond the scope of any one company. Further, the adoption of IOM-based principles for health care reform, as proposed by the proponent, would not clearly mitigate health care risks to the company and its shareholders. Additionally, the recommended health care principles may be perceived as overly prescriptive and may limit management's flexibility with respect to future developments such as labor or contract negotiations. Ultimately, management should be afforded the flexibility to make decisions on specific health care-related public policy positions based on their own assessment of the most beneficial health 14 Report on Charitable Contributions SH Yes Against Against Against Against Research Notes: ConclusionBased on Microsoft's existing level of disclosure pertaining to its charitable giving and due to its existing policies, oversight mechanisms, and third-party auditing of these contributions, and providing the public availability of information relating to certain charitable initiatives, this resolution does not merit shareholder support. Walgreen Co. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:WAG 13-Jan-10 USA Annual 16-Nov-09 0 CUSIP:931422109 ISIN:US9314221097 SEDOL:2934839 Proxy Level:4 Meeting ID:545283 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Steven A. Davis Mgmt Yes For For For For Research Notes: Vote RecommendationWhile the company employs a few concerning executive-only, non-performance pay practices, we note that the company has committed to remove the tax gross-up portion on the trust earnings and earnings differential payments. At its annual review the Compensation Committee will review the appropriateness of the post-retirement payment of base salary, bonus and benefits for six months and the executive phyiscal until age 70. We also note that the company provides a supplemental retirement program to the executives. However, shareholders are not informed of the accumulated balance of the program. In a principle-based disclosure environment, companies should disclose the balance of all executive retirement programs, especially when the funds are placed in a secular trust. The notion of a secular trust where the executive retirement benefits are completely insulated from creditors seems contradictory. Secular trusts tend not to be provided to the general employee population. Therefo Elect Director William C. Foote Mgmt Yes For For For For Elect Director Mark P. Frissora Mgmt Yes For For For For Elect Director Alan G. McNally Mgmt Yes For For For For Elect Director Nancy M. Schlichting Mgmt Yes For For For For Elect Director David Y. Schwartz Mgmt Yes For For For For Elect Director Alejandro Silva Mgmt Yes For For For For Elect Director James A. Skinner Mgmt Yes For For For For Elect Director Gregory D. Wasson Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For 3 Amend Stock Option Plan Mgmt Yes For For For For Research Notes: VII. Vote Recommendation The estimated shareholder value transfer of the company's plans of 6 percent is equal to the allowable cap for this company of 6 percent. 4 Reduce Supermajority Vote Requirement SH Yes Against For For For Research Notes: Vote RecommendationShareholders should vote FOR this proposal because the elimination of supermajority vote requirements represents an enhancement to shareholder rights. 5 Performance-Based Equity Awards SH Yes Against For For For Client Notes: Vote RecommendationGiven that the company's current long-term equity compensation programs are not substantially performance-based and the proposal is not overly restrictive, this item warrants shareholder support. Research Notes: Vote RecommendationGiven that the company's current long-term equity compensation programs are not substantially performance-based and the proposal is not overly restrictive, this item warrants shareholder support. 6 Report on Charitable Contributions SH Yes Against Against Against Against Client Notes: Vote RecommendationWhile Walgreen could increase the level of detail in its disclosure of the company's charitable contribution activities, as well as the comprehensiveness of its reporting, the company appears to disclose its charitable contribution policies and activities in sufficient detail and scope for shareholders to evaluate the associated risks and benefits. In addition, the proponents' agenda appears to be to encourage the company's adoption of a particular animal welfare-related charitable contribution policy rather than a straightforward increase in the level of disclosure of Walgreen's charitable contribution practices. Given Walgreen's current level of disclosure and the apparent intent of resolution as indicated in the proposals' supporting statement, this proposal does not warrant shareholder support. Research Notes: Vote RecommendationWhile Walgreen could increase the level of detail in its disclosure of the company's charitable contribution activities, as well as the comprehensiveness of its reporting, the company appears to disclose its charitable contribution policies and activities in sufficient detail and scope for shareholders to evaluate the associated risks and benefits. In addition, the proponents' agenda appears to be to encourage the company's adoption of a particular animal welfare-related charitable contribution policy rather than a straightforward increase in the level of disclosure of Walgreen's charitable contribution practices. Given Walgreen's current level of disclosure and the apparent intent of resolution as indicated in the proposals' supporting statement, this proposal does not warrant shareholder support. Johnson Controls, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:JCI 27-Jan-10 USA Annual 19-Nov-09 0 CUSIP:478366107 ISIN:US4783661071 SEDOL:2476803 Proxy Level:2 Meeting ID:546467 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director David P. Abney Mgmt Yes For For For For Client Notes: While RMG will continue to monitor compensation practices at the company, specifically pertaining to excise tax gross-ups, it is recommended that shareholders vote FOR the directors with the exception of affiliated outsider Jeffrey A. Joerres. It is recommended that shareholders WITHHOLD votes from Jeffrey A. Joerres for standing as an affiliated outsider on the Board's Compensation Committee. Research Notes: While RMG will continue to monitor compensation practices at the company, specifically pertaining to excise tax gross-ups, it is recommended that shareholders vote FOR the directors with the exception of affiliated outsider Jeffrey A. Joerres. It is recommended that shareholders WITHHOLD votes from Jeffrey A. Joerres for standing as an affiliated outsider on the Board's Compensation Committee. Elect Director Robert L. Barnett Mgmt Yes For For For For Elect Director Eugenio Clariond Reyes-Retana Mgmt Yes For For For For Elect Director Jeffrey A. Joerres Mgmt Yes For Withhold Withhold Withhold 2 Ratify Auditors Mgmt Yes For For For For 3 Require a Majority Vote for the Election of Directors SH Yes Against For For For Research Notes: Director accountability is the hallmark of good governance. The board election process must ensure that shareholders' expressions of dissatisfaction with the performance of directors have meaningful consequences. A majority vote standard transforms the director election process from a symbolic gesture to a meaningful voice for shareholder. RMG believes that proposals seeking majority vote requirements in boardroom elections warrant shareholder support provided a majority vote requirement does not conflict with state law where the company is incorporated. Further, RMG will not support any resolutions that do not allow for a carve-out for plurality elections when there are more nominees than board seats. RMG advocates that a majority vote standard coupled with a director resignation policy would give full effect to the shareholder franchise. As such, it is recommended that shareholders vote FOR this proposal. Bank of America Corp. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:BAC 23-Feb-10 USA Special 07-Jan-10 0 CUSIP:060505104 ISIN:US0605051046 SEDOL:2295677 Proxy Level:2 Meeting ID:550628 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Increase Authorized Common Stock Mgmt Yes For For For For Research Notes: The requested increase of 1.3 billion shares is below the allowable threshold of 5.7 billion shares. The company is has nearly exhausted its existing share reserve and the size of the requested increase is reasonable. Further, the rationale for the proposed increase is strong and the consequences of non-approval would be costly. In view of these factors, this item warrants shareholder support. 2 Adjourn Meeting Mgmt Yes For For For For Research Notes: Where RMG is supportive of the underlying proposal, we may support adjournment of the meeting to permit further solicitation. Deere & Co. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:DE 24-Feb-10 USA Annual 31-Dec-09 0 CUSIP:244199105 ISIN:US2441991054 SEDOL:2261203 Proxy Level:3 Meeting ID:546473 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Samuel R. Allen Mgmt Yes For For For For 2 Elect Director Aulana L. Peters Mgmt Yes For For For For 3 Elect Director David B. Speer Mgmt Yes For For For For 4 Declassify the Board of Directors Mgmt Yes For For For For 5 Amend Omnibus Stock Plan Mgmt Yes For For For For 6 Amend Executive Incentive Bonus Plan Mgmt Yes For For For For 7 Ratify Auditors Mgmt Yes For For For For 8 Limit Executive Compensation SH Yes Against Against Against Against 9 Advisory Vote to Ratify Named Executive Officers' Compensation SH Yes Against For For For 10 Require Independent Board Chairman SH Yes Against For For For Analog Devices, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:ADI 09-Mar-10 USA Annual 15-Jan-10 0 CUSIP:032654105 ISIN:US0326541051 SEDOL:2032067 Proxy Level:1 Meeting ID:552759 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Ray Stata Mgmt Yes For For For For Elect Director Jerald G. Fishman Mgmt Yes For For For For Elect Director James A. Champy Mgmt Yes For For For For Elect Director John L. Doyle Mgmt Yes For For For For Elect Director John C. Hodgson Mgmt Yes For For For For Elect Director Yves-Andre Istel Mgmt Yes For For For For Elect Director Neil Novich Mgmt Yes For For For For Elect Director F. Grant Saviers Mgmt Yes For For For For Elect Director Paul J. Severino Mgmt Yes For For For For Elect Director Kenton J. Sicchitano Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For The Walt Disney Company Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:DIS 10-Mar-10 USA Annual 11-Jan-10 0 CUSIP:254687106 ISIN:US2546871060 SEDOL:2270726 Proxy Level:3 Meeting ID:551191 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Susan E. Arnold Mgmt Yes For For For For Research Notes: A vote FOR all directors is warranted. 2 Elect Director John E. Bryson Mgmt Yes For For For For 3 Elect Director John S. Chen Mgmt Yes For For For For 4 Elect Director Judith L. Estrin Mgmt Yes For For For For 5 Elect Director Robert A. Iger Mgmt Yes For For For For 6 Elect Director Steven P. Jobs Mgmt Yes For For For For 7 Elect Director Fred H. Langhammer Mgmt Yes For For For For 8 Elect Director Aylwin B. Lewis Mgmt Yes For For For For 9 Elect Director Monica C. Lozano Mgmt Yes For For For For 10 Elect Director Robert W. Matschullat Mgmt Yes For For For For 11 Elect Director John E. Pepper, Jr. Mgmt Yes For For For For 12 Elect Director Sheryl Sandberg Mgmt Yes For For For For 13 Elect Director Orin C. Smith Mgmt Yes For For For For 14 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR the ratification of the company’s auditor is warranted. 15 Amend Omnibus Stock Plan Mgmt Yes For Against Against Against Research Notes: The estimated shareholder value transfer of the company's plans of 7 percent is equal to the allowable cap for this company of 7 percent. Additionally, this plan expressly forbids repricing. However, in this case, Disney's burn rate of 2.36 percent is above the industry allowable cap of 2.28 percent. As such, shareholders should vote AGAINST this proposal. 16 Reduce Supermajority Vote Requirement Mgmt Yes For For For For Research Notes: Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. As such, a vote FOR this proposal is warranted. 17 Reduce Supermajority Vote Requirement Mgmt Yes For For For For Research Notes: Any reduction of a company's voting requirements warrants shareholder support. A vote FOR this proposal is warranted. 18 Amend Articles of Incorporation to Delete Certain Tracking Stock Provisions Mgmt Yes For For For For Research Notes: Given that the amendment appears to be administrative in nature and will have no negative effect to shareholders, shareholders should vote FOR this proposal. 19 Amend Articles of Incorporation to Delete Classified Board Transition Provisions Mgmt Yes For For For For Research Notes: Given that the amendment appears to be administrative in nature and will have no negative effect to shareholders, shareholders should vote FOR this proposal. 20 Advisory Vote to Ratify Named Executive Officers' Compensation SH Yes Against For For For Research Notes: An advisory vote would allow shareholders a voice in a company's executive compensation practices. The advisory vote would be a confidence vote on the work of the compensation committee and would encourage constructive dialogue between the committee and investors on any contentious pay issues. Companies should allow shareholders to express their opinions of executive compensation practices by establishing an annual referendum process. An advisory vote on executive compensation is another step forward in enhancing board accountability.Recommendation for this proposal should be seen as support for the principle of increased shareholder communication rather than as a disapproval of this company's current compensation practices. 21 Amend EEO Policy to Prohibit Discrimination Based on Ex-Gay Status SH Yes Against Against Against Against Research Notes: A vote AGAINST this stockholder proposal is warranted because:Disney commits to provide equal opportunity for all employees based on a list of general characteristics and statutes, including specific reference to sexual orientation without specifying variations of each characteristic within the spectrum of sexual orientation. Tyco Electronics Ltd. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:TEL 10-Mar-10 Switzerland H8912P106 Annual 21-Jan-10 0 CUSIP:H8912P106 ISIN:CH0102993182 SEDOL:B62B7C3 Proxy Level:N/A Meeting ID:551788 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Reelect Pierre Brondeau as Director Mgmt Yes For For For For Reelect Ram Charan as Director Mgmt Yes For For For For Reelect Juergen Gromer as Director Mgmt Yes For For For For Reelect Robert Hernandez as Director Mgmt Yes For For For For Reelect Thomas Lynch as Director Mgmt Yes For For For For Reelect Daniel Phelan as Director Mgmt Yes For For For For Reelect Frederic Poses as Director Mgmt Yes For For For For Reelect Lawrence Smith as Director Mgmt Yes For For For For Reelect Paula Sneed as Director Mgmt Yes For For For For Reelect David Steiner as Director Mgmt Yes For For For For Reelect John Van Scoter as Director Mgmt Yes For For For For Accept Annual Report for Fiscal 2008/2009 Mgmt Yes For For For For Accept Statutory Financial Statements for Fiscal 2008/2009 Mgmt Yes For For For For Accept Consolidated Financial Statements for Fiscal 2008/2009 Mgmt Yes For For For For 3 Approve Share Capital Reduction and Repayment of $0.64 per Share Mgmt Yes For For For For 4 Approve Discharge of Board and Senior Management Mgmt Yes For For For For 5 Increase the Number of Shares Available for Awards under Tyco Electronics Ltd. 2007 Stock and Incentive Plan Mgmt Yes For Against Against Against Research Notes: The addition of 15 million shares to Tyco Electronics' Stock and Incentive Plan would give the company's equity plans a potentially excessive dilution of 10.5 percent. In addition, the disclosure of performance conditions under the plan is vague, performance vesting conditions are not required for full-value awards with a discounted (or non-existent) strike price, and non-employee directors are eligible to receive stock options. As a result, the addition of shares to this plan does not merit approval. Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2009/2010 Mgmt Yes For For For For Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2009/2010 Mgmt Yes For For For For Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2009/2010 Mgmt Yes For For For For 7 Adjourn Meeting Mgmt Yes For Against Against Against Research Notes: In this case, shareholders already have enough information to make their vote decisions. Once their votes have been cast, there is no justification for spending more money to continue pressing shareholders for more votes. As a result, this item does not merit approval. 8 Transact Other Business (Voting) Mgmt Yes For Against Against Against Research Notes: As the content of these issues is not known, this item does not merit approval. Tyco International Ltd. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:TYC 10-Mar-10 Switzerland H89128104 Annual 11-Jan-10 0 CUSIP:H89128104 ISIN:CH0100383485 SEDOL:B64GC98 Proxy Level:N/A Meeting ID:547795 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports for Fiscal 2008/2009 Mgmt Yes For For For For 2 Approve Discharge of Board and Senior Management Mgmt Yes For For For For Reelect Edward Breen as Director Mgmt Yes For Withhold Withhold Withhold Elect Michael Daniels as Director Mgmt Yes For For For For Reelect Timothy Donahue as Director Mgmt Yes For For For For Reelect Brian Duperreault as Director Mgmt Yes For For For For Reelect Bruce Gordon as Director Mgmt Yes For For For For Reelect Rajiv Gupta as Director Mgmt Yes For For For For Reelect John Krol as Director Mgmt Yes For For For For Reelect Brendan O'Neill as Director Mgmt Yes For For For For Reelect William Stavropoulos as Director Mgmt Yes For For For For Reelect Sandra Wijnberg as Director Mgmt Yes For For For For Reelect R. David Yost as Director Mgmt Yes For For For For 4a Ratify Deloitte AG as Auditors Mgmt Yes For For For For 4b Appoint Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2009/2010 Mgmt Yes For For For For 4c Ratify PricewaterhouseCoopers AG as Special Auditor Mgmt Yes For For For For 5a Approve Carrying Forward of Net Loss Mgmt Yes For For For For 5b Approve CHF 407.4 Million Reduction in Share Capital and Repayment of CHF 0.85 per Share Mgmt Yes For For For For 6 Amend Articles Re: Plurality Voting Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available Mgmt Yes For For For For 7 Transact Other Business (Voting) Mgmt Yes For Against Against Against Covidien plc Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:COV 16-Mar-10 Ireland G2554F105 Annual 13-Jan-10 0 CUSIP:G2554F105 ISIN:IE00B3QN1M21 SEDOL:B3QN1M2 Proxy Level:N/A Meeting ID:551920 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Ordinary Resolutions Mgmt No 1 Accept Financial Statements and Statutory Reports Mgmt Yes For For For For 2a Elect Craig Arnold as Director Mgmt Yes For For For For Research Notes: RMG generally opposes the (re)election of combined chair/CEOs at core companies unless company provides compelling reasons for a combination of the roles, or if there are exceptional circumstances that justify the combining of the roles. However, taking into consideration: - That this is the first AGM as an irish incorporated company; - A Lead Independent Director has been appointed; and - The Company operated with a separate Chairman and CEO initially after being spun off from Tyco International in 2007. A vote ABSTAIN is recommended on the election of Richard Meelia (item 2h). RMG will continue to review this position, but the Company is recommended to reconsider combining the roles of Chairman and CEO going forward. 2b Elect Robert H. Brust as Director Mgmt Yes For For For For 2c Elect John M. Connors, Jr. as Director Mgmt Yes For For For For 2d Elect Christopher J. Coughlin as Director Mgmt Yes For For For For 2e Elect Timothy M. Donahue as Director Mgmt Yes For For For For 2f Elect Kathy J. Herbert as Director Mgmt Yes For For For For 2g Elect Randall J. Hogan, III as Director Mgmt Yes For For For For 2h Elect Richard J. Meelia as Director Mgmt Yes For Abstain Abstain Abstain 2i Elect Dennis H. Reilley as Director Mgmt Yes For For For For 2j Elect Tadataka Yamada as Director Mgmt Yes For For For For 2k Elect Joseph A. Zaccagnino as Director Mgmt Yes For For For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Mgmt Yes For For For For 4 Authorize Share Repurchase Program Mgmt Yes For For For For Special Resolutions Mgmt No 5 Authorize Reissuance of Treasury Shares Mgmt Yes For For For For Carnival Corp. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:CCL 13-Apr-10 Panama Annual 12-Feb-10 0 CUSIP:143658300 ISIN:PA1436583006 SEDOL:2523044 Proxy Level:N/A Meeting ID:557539 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Reelect Micky Arison As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For Research Notes: While several directors are not considered independent according to U.K. guidelines due to tenure and stock options, given that these items are not considered to affect independence in the U.S. market, shareholder support for all nominees is warranted.Background InformationPolicies: Board Accountability Director Independence Director CompetenceVote Requirement: The affirmative vote of a majority of the combined votes cast at both meetings of Carnival Corp. and PLC are required to approve these items. Abstentions and broker non-votes are not deemed votes cast for purposes of calculating the vote, but do count for the purpose of determining whether a quorum is present. 2 Elect Sir Jonathon Band As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 3 Reelect Robert H. Dickinson As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 4 Reelect Arnold W. Donald As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 5 Reelect Pier Luigi Foschi As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 6 Reelect Howard S. Frank As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 7 Reelect Richard J. Glasier As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 8 Reelect Modesto A. Maidique As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 9 Reelect Sir John Parker As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 10 Reelect Peter G. Ratcliffe As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 11 Reelect Stuart Subotnick As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 12 Reelect Laura Weil As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 13 Reelect Randall J. Weisenburger As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 14 Reelect Uzi Zucker As A Director Of Carnival Corporation And As A Director Of Carnival Plc. Mgmt Yes For For For For 15 Reappoint The UK Firm Of PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation. Mgmt Yes For For For For Research Notes: This is a routine request that warrants shareholder support.BackgroundPolicies: Auditor RatificationVote Requirement: The affirmative vote of a majority of the combined votes cast at both meetings of Carnival Corp. and PLC are required to approve these items. Abstentions and broker non-votes are not deemed votes cast for purposes of calculating the vote, but do count for the purpose of determining whether a quorum is present. 16 Authorize The Audit Committee Of Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc. Mgmt Yes For For For For Research Notes: Where work is unrelated to the audit function, it ispreferable thatcompanies do not engage their auditor. This safeguards shareholders' interest by avoiding potential conflicts that might interfere with the auditor's independent judgment. This is a routine request that merits support.BackgroundPolicies: Auditor RatificationVote Requirement: The affirmative vote of a majority of the combined votes cast at both meetings of Carnival Corp. and PLC are required to approve these items. Abstentions and broker non-votes are not deemed votes cast for purposes of calculating the vote, but do count for the purpose of determining whether a quorum is present. 17 Receive The UK Accounts And Reports Of The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2009 Mgmt Yes For For For For Research Notes: This is a routine item that merits support.BackgroundVote Requirement: The affirmative vote of a majority of the combined votes cast at both meetings of Carnival Corp. and PLC are required to approve these items. Abstentions and broker non-votes are not deemed votes cast for purposes of calculating the vote, but do count for the purpose of determining whether a quorum is present. 18 Approve The DirectorsRemuneration Report Of Carnival Plc For The Year Ended November 30, 2009 Mgmt Yes For For For For Research Notes: The excessive benefits to Micky Arison and Howard Frank for personal aircraft use and personal use of sporting event tickets run counter to the pay for performance philosophy that dictates both UK and US executive remuneration best practice guidelines. In light of the new SEC disclosure rules on executive and director compensation, many companies are eliminating unwarranted perks, such as personal use of aircraft and car allowances.However there are a variety of welcomed developments at the Company, such as the removal of Mr. Foschi's guaranteed bonus, removing the personal use of sporting event tickets from the Company's benefits policy, salary freezes for the year, and the donation of the CEO's bonus to charity.Although there are areas in which the Company continues to fall short of UK best practice, the Company has demonstrated a desire to improve its remuneration practices and therefore, on balance, shareholders are recommended to support the remuneration report. 19 Authorize Issue of Equity with Pre-emptive Rights Mgmt Yes For For For For 20 Authorize Issue of Equity without Pre-emptive Rights Mgmt Yes For For For For Research Notes: This is a routine request and the proposed amount and duration are within the limits recommended in NAPF Policy.BackgroundVote Requirement: The affirmative vote of 75 percent of the combined votes cast at both meetings of Carnival Corp. and PLC are required to approve these items. Abstentions and broker non-votes are not deemed votes cast for purposes of calculating the vote, but do count for the purpose of determining whether a quorum is present. 21 Authorise Shares for Market Purchase Mgmt Yes For For For For Research Notes: This is a routine proposal and shareholders are advised to support this item.BackgroundVote Requirement: The affirmative vote of 75 percent of the combined votes cast at both meetings of Carnival Corp. and PLC are required to approve these items. Abstentions and broker non-votes are not deemed votes cast for purposes of calculating the vote, but do count for the purpose of determining whether a quorum is present. 22 Stock Retention/Holding Period SH Yes Against For For For Research Notes: Support for this proposal is warranted given that the proposed policy may better address shareholders' concerns about maintaining strong links between the interests of top executives and long-term shareholder value.BackgroundPolicies: Stock Ownership or Holding Period GuidelinesVote Requirement: The affirmative vote of a majority of the combined votes cast at both meetings of Carnival Corp. and PLC are required to approve these items. Abstentions and broker non-votes are not deemed votes cast for purposes of calculating the vote, but do count for the purpose of determining whether a quorum is present. 23 Transact Other Business (Non-Voting) Mgmt No The Bank of New York Mellon Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:BK 13-Apr-10 USA Annual 12-Feb-10 0 CUSIP:064058100 ISIN:US0640581007 SEDOL:B1Z77F6 Proxy Level:3 Meeting ID:562351 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Ruth E. Bruch Mgmt Yes For For For For Research Notes: A vote FOR all directors is warranted. Elect Director Nicholas M. Donofrio Mgmt Yes For For For For Elect Director Gerald L. Hassell Mgmt Yes For For For For Elect Director Edmund F. Kelly Mgmt Yes For For For For Elect Director Robert P. Kelly Mgmt Yes For For For For Elect Director Richard J. Kogan Mgmt Yes For For For For Elect Director Michael J. Kowalski Mgmt Yes For For For For Elect Director John A. Luke, Jr. Mgmt Yes For For For For Elect Director Robert Mehrabian Mgmt Yes For For For For Elect Director Mark A. Nordenberg Mgmt Yes For For For For Elect Director Catherine A. Rein Mgmt Yes For For For For Elect Director William C. Richardson Mgmt Yes For For For For Elect Director Samuel C. Scott III Mgmt Yes For For For For Elect Director John P. Surma Mgmt Yes For For For For Elect Director Wesley W. von Schack Mgmt Yes For For For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For For Research Notes: While support is warranted for this proposal, two potential concerns are highlighted, namely:The award of discretionary bonuses to named executive officers ("NEOs) when the company failed to meet the corporate goals under its annual incentive plan, andPayment of a substantial, albeit temporary, tax gross-up to an executive related to his relocation arrangement. 3 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 4 Provide for Cumulative Voting SH Yes Against For For For Research Notes: Support for this proposal is warranted given that the adoption of this proposal would enhance shareholders’ rights. 5 Stock Retention/Holding Period SH Yes Against For For For Research Notes: Support for this proposal is warranted given that the proposed policy may better address shareholders' concerns about maintaining strong links between the interests of top executives and long-term shareholder value. 6 Submit Severance Agreement (Change-in-Control) to Shareholder Vote SH Yes Against For For For Research Notes: Support for this proposal is warranted given that the proposed policy will allow shareholders to have a voice in the approval of severance/change-in-control payments. The Coca-Cola Company Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:KO 21-Apr-10 USA Annual 22-Feb-10 0 CUSIP:191216100 ISIN:US1912161007 SEDOL:2206657 Proxy Level:4 Meeting ID:558747 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Herbert A. Allen Mgmt Yes For For For For Research Notes: A vote FOR all directors with the exception of the overboarded director Barry Diller is warranted. 2 Elect Director Ronald W. Allen Mgmt Yes For For For For 3 Elect Director Cathleen P. Black Mgmt Yes For For For For 4 Elect Director Barry Diller Mgmt Yes For Against Against Against 5 Elect Director Alexis M. Herman Mgmt Yes For For For For 6 Elect Director Muhtar Kent Mgmt Yes For For For For 7 Elect Director Donald R. Keough Mgmt Yes For For For For 8 Elect Director Maria Elena Lagomasino Mgmt Yes For For For For 9 Elect Director Donald F. McHenry Mgmt Yes For For For For 10 Elect Director Sam Nunn Mgmt Yes For For For For 11 Elect Director James D. Robinson III Mgmt Yes For For For For 12 Elect Director Peter V. Ueberroth Mgmt Yes For For For For 13 Elect Director Jacob Wallenberg Mgmt Yes For For For For 14 Elect Director James B. Williams Mgmt Yes For For For For 15 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 16 Advisory Vote to Ratify Named Executive Officers' Compensation SH Yes Against For For For Research Notes: A vote FOR this proposal is warranted, as it would enhance board accountability and foster communication between shareholders and the company regarding executive compensation. 17 Require Independent Board Chairman SH Yes Against For For For Research Notes: Support for this proposal is warranted, given that the current presiding director does not meet all of the clearly delineated duties needed to serve as an effective counterbalance to a combined CEO and chairman. 18 Performance-Based Equity Awards SH Yes Against Against Against Against Research Notes: This proposal does not warrant support because:the company has granted performance share units with established performance measures and goals;the company does not appear to have engaged in untoward manipulation of its performance metrics; andthe company has granted early release of restricted stock only sparingly in recent years. 19 Publish Report on Chemical Bisphenol A (BPA) SH Yes Against For For For Research Notes: Vote Recommendation: A vote FOR this resolution is warranted because:The FDA in January issued a release recognizing new concerns over potential effects of BPA on the brain, behavior, and prostate gland of fetuses, infants, and children, and is facilitating development of alternatives to BPA in infant food can linings and supporting a shift to a more robust regulatory framework for oversight of BPA.Coca-Cola does not make sufficient disclosure on the steps it is taking to address concerns over the use BPA in the linings of its canned beverages and its role in the efforts to develop alternatives given the growing awareness of potential effects of BPA by consumers and regulatory agencies. Alcoa Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:AA 23-Apr-10 USA Annual 27-Jan-10 0 CUSIP:013817101 ISIN:US0138171014 SEDOL:2021805 Proxy Level:4 Meeting ID:558094 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Arthur D. Collins, Jr Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. Elect Director Carlos Ghosn Mgmt Yes For For For For Elect Director Michael G. Morris Mgmt Yes For For For For Elect Director E. Stanley O'Neal Mgmt Yes For For For For 2 Ratify Auditor Mgmt Yes For For For For Research Notes: A vote FOR the proposal to ratify the company's auditor is warranted. 3 Adopt Majority Voting for Uncontested Election of Directors Mgmt Yes For For For For Research Notes: A vote FOR this item is warranted. 4 Reduce Supermajority Vote Requirement Relating to Fair Price Protection Mgmt Yes For For For For Research Notes: A vote FOR this item is warranted as it would reduce the company's supermajority vote requirement (80 percent of shares outstanding) to amend Article SEVENTH, which provides fair price protection to shareholders, to a majority of shares outstanding. Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. 5 Reduce Supermajority Vote Requirement Relating to Director Elections Mgmt Yes For For For For Research Notes: A vote FOR this item is warranted as it would reduce the company's supermajority vote requirement (80 percent of shares outstanding) to amend Article EIGHTH, which relates to the procedures and processes for the election of directors, to a majority of shares outstanding. Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. 6 Reduce Supermajority Vote Requirement Relating to the Removal of Directors Mgmt Yes For For For For Research Notes: A vote FOR this item is warranted as it would reduce the company's supermajority vote requirement (80 percent of shares outstanding) to remove directors from the board, to a majority of shares outstanding. Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. 7 Adopt Simple Majority Vote SH Yes Against For For For Research Notes: A vote FOR this item is warranted. American Express Company Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:AXP 26-Apr-10 USA Annual 26-Feb-10 0 CUSIP:025816109 ISIN:US0258161092 SEDOL:2026082 Proxy Level:3 Meeting ID:561598 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Daniel F. Akerson Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. Elect Director Charlene Barshefsky Mgmt Yes For For For For Elect Director Ursula M. Burns Mgmt Yes For For For For Elect Director Kenneth I. Chenault Mgmt Yes For For For For Elect Director Peter Chernin Mgmt Yes For For For For Elect Director Jan Leschly Mgmt Yes For For For For Elect Director Richard C. Levin Mgmt Yes For For For For Elect Director Richard A. McGinn Mgmt Yes For For For For Elect Director Edward .D. Miller Mgmt Yes For For For For Elect Director Steven S. Reinemund Mgmt Yes For For For For Elect Director Robert D. Walter Mgmt Yes For For For For Elect Director Ronald A. Williams Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Against Research Notes: While the company has taken steps to address certain problematic pay practices, a vote AGAINST is warranted due to the following concerning pay practices:a 60% base salary increase for CEO Chenault for 2010 with insufficient justification;multiple forms of long-term compensation without providing rationale for each pay program (cash, stock options and restricted stock); andhigh levels of post-employment payments for the NEOs (including incremental severance of more than $27 million for the company president). 4 Provide for Cumulative Voting SH Yes Against For For For Research Notes: The adoption of cumulative voting would represent an enhancement to shareholder rights; therefore, this proposal warrants shareholder support. 5 Amend Articles/Bylaws/Charter Call Special Meetings SH Yes Against For For For Research Notes: Given the reasonable threshold of share ownership proposed to call a special meeting, this proposal warrants shareholder support. 6 Stock Retention/Holding Period SH Yes Against For For For Research Notes: A vote FOR this proposal is warranted because the company's holding period policies do not sufficiently address the concerns raised, and there are no post-termination holding requirements on equity awards for executives. Bank of America Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:BAC 28-Apr-10 USA Annual 03-Mar-10 0 CUSIP:060505104 ISIN:US0605051046 SEDOL:2295677 Proxy Level:3 Meeting ID:562186 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Susan S. Bies Mgmt Yes For For For For Research Notes: A vote FOR all the director nominees is warranted. 2 Elect Director William P. Boardman Mgmt Yes For For For For 3 Elect Director Frank P. Bramble, Sr. Mgmt Yes For For For For 4 Elect Director Virgis W. Colbert Mgmt Yes For For For For 5 Elect Director Charles K. Gifford Mgmt Yes For For For For 6 Elect Director Charles O. Holliday, Jr. Mgmt Yes For For For For 7 Elect Director D. Paul Jones, Jr. Mgmt Yes For For For For 8 Elect Director Monica C. Lozano Mgmt Yes For For For For 9 Elect Director Thomas J. May Mgmt Yes For For For For 10 Elect Director Brian T. Moynihan Mgmt Yes For For For For 11 Elect Director Donald E. Powell Mgmt Yes For For For For 12 Elect Director Charles O. Rossotti Mgmt Yes For For For For 13 Elect Director Robert W. Scully Mgmt Yes For For For For 14 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 15 Increase Authorized Common Stock Mgmt Yes For For For For Research Notes: A vote FOR the proposed increase is warranted given the sensible rationale and the reasonable size of the request (the requested increase of 1,500,000,000 shares is below the allowable threshold of 18,645,000,000 shares). 16 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For For Research Notes: A vote FOR is warranted for this proposal, with the following items highlighted in the report:No continuation of stock salary in 2010.More robust clawback features.While 2010 salary increases were generally not as significant as other financial institutions that have exited TARP, the company did not provide meaningful rationale for the increase and did not discuss terms for potential 2010 annual incentive awards (which were not permitted in 2009, due to TARP participation).More complete disclosure about the sizable equity grant to Mr. Montag, who joined in connection with the Merrill Lynch acquisition and the peer group benchmarking would be helpful. 17 Amend Omnibus Stock Plan Mgmt Yes For For For For Research Notes: The estimated shareholder value transfer of the company's plans of 9 percent is equal to the allowable cap for this company of 9 percent.Additionally, this plan expressly forbids repricing. 18 Report on Government Service of Employees SH Yes Against Against Against Against Research Notes: A vote AGAINST this resolution is warranted because:the company has specific policies and oversight published in its Code of Ethics to avoid conflicts of interest identified in the proposal and lists previous positions held by its directors in its proxy statement and on its Web site; andthe production of such a report annually could be costly without providing substantial benefit to shareholders. 19 TARP Related Compensation SH Yes Against For For For Research Notes: A vote FOR is warranted for this shareholder proposal so that shareholders fully understand the rationale and the forgone tax deductions under Section 162(m). 20 Amend Articles/Bylaws/Charter Call Special Meetings SH Yes Against For For For Research Notes: Given the reasonable threshold of share ownership proposed to call a special meeting, this proposal warrants shareholder support. 21 Advisory Vote to Ratify Named Executive Officers' Compensation SH Yes Against For For For Research Notes: A vote FOR this proposal is warranted because it would promote board accountability and give shareholders a voice in executive compensation 22 Adopt Policy on Succession Planning SH Yes Against For For For Research Notes: Approval of this proposal is warranted because it would enable shareholders to gauge the board's commitment to thorough succession planning. 23 Report on Collateral in Derivatives Trading SH Yes Against For For For Research Notes: Approval of this item is warranted given that the report requested by it would enable shareholders to better assess risk related to derivatives trading. 24 Claw-back of Payments under Restatements SH Yes Against For For For Research Notes: Approval of this item is warranted because it would provide for a stronger recoupment policy. The McGraw-Hill Companies, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:MHP 28-Apr-10 USA Annual 08-Mar-10 0 CUSIP:580645109 ISIN:US5806451093 SEDOL:2551443 Proxy Level:4 Meeting ID:564234 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Pedro Aspe Mgmt Yes For For For For Research Notes: A vote FOR all the director nominees is warranted. Elect Director Robert P. McGraw Mgmt Yes For For For For Elect Director Hilda Ochoa-Brillembourg Mgmt Yes For For For For Elect Director Edward B. Rust, Jr. Mgmt Yes For For For For 2 Declassify the Board of Directors Mgmt Yes For For For For Research Notes: A vote FOR this proposal is warranted because it demonstrates a commitment to shareholders' interests and enhances board accountability. 3 Reduce Supermajority Vote Requirement Related to the Classified Board Mgmt Yes For For For For Research Notes: Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. In this case, the company is reducing the provisions from 80 percent to a simple majority of votes cast. 4 Reduce Supermajority Vote Requirement Relating to Business Combinations Mgmt Yes For For For For Research Notes: Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. Therefore, a vote FOR is warranted. 5 Reduce Supermajority Vote Requirement Regarding the Sale, Lease, Exchange of the Company's Assets Mgmt Yes For For For For Research Notes: Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. 6 Reduce Supermajority Vote Requirement Regarding the Plan for Exchanging Shares Mgmt Yes For For For For Research Notes: Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. 7 Reduce Supermajority Vote Requirement Regarding Authorization of Dissolution Mgmt Yes For For For For Research Notes: Any reduction of a company's voting requirements warrants shareholder support, even if the change is simply a lower supermajority. 8 Rescind Fair Price Provision Mgmt Yes For For For For Research Notes: Approval of this proposal would further enhance the company's corporate governance structure by removing supermajority vote requirements. As such, a vote FOR is warranted. 9 Amend Omnibus Stock Plan Mgmt Yes For For For For Research Notes: The estimated shareholder value transfer of the company's plans of 10 percent is equal to the allowable cap for this company of 10 percent.Additionally, this plan expressly forbids repricing. 10 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR the ratification of the company's auditor is warranted. 11 Amend Articles/Bylaws/Charter Call Special Meetings SH Yes Against For For For Research Notes: Given the reasonable threshold of share ownership proposed to call a special meeting, this proposal warrants shareholder support. 12 Provide Right to Act by Written Consent SH Yes Against For For For Research Notes: Given that this proposal would further enhance the rights of shareholders, a vote FOR is warranted. Corning Incorporated Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:GLW 29-Apr-10 USA Annual 25-Feb-10 0 CUSIP:219350105 ISIN:US2193501051 SEDOL:2224701 Proxy Level:3 Meeting ID:561930 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Robert F. Cummings, Jr. Mgmt Yes For For For For Elect Director Carlos M. Gutierrez Mgmt Yes For For For For Elect Director William D. Smithburg Mgmt Yes For For For For Elect Director Hansel E. Tookes, II Mgmt Yes For For For For Elect Director Wendell P. Weeks Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For 3 Approve Executive Incentive Bonus Plan Mgmt Yes For For For For 4 Approve Non-Employee Director Omnibus Stock Plan Mgmt Yes For For For For 5 Declassify the Board of Directors Mgmt Yes For For For For 6 Reduce Supermajority Vote Requirement SH Yes Against For For For eBay Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:EBAY 29-Apr-10 USA Annual 04-Mar-10 0 CUSIP:278642103 ISIN:US2786421030 SEDOL:2293819 Proxy Level:3 Meeting ID:563431 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director David M. Moffett Mgmt Yes For For For For Research Notes: A vote FOR all the director nominees is warranted. 2 Elect Director Richard T. Schlosberg, III Mgmt Yes For For For For 3 Elect Director Thomas J. Tierney Mgmt Yes For For For For 4 Amend Executive Incentive Bonus Plan Mgmt Yes For For For For Research Notes: Approval of this item is warranted as the plan enables the company to preserve the financial benefits of the Section 162(m) tax deduction. 5 Amend Omnibus Stock Plan Mgmt Yes For For For For Research Notes: A vote FOR this item is warranted because:the estimated shareholder value transfer of the company's plans of 11 percent is equal to the allowable cap for this company of 11 percent; andthe company expressly forbids the repricing of stock options under the plan.The company has repriced stock options in the past with the consent of its shareholders. 6 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. Valero Energy Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:VLO 29-Apr-10 USA 91913Y100 Annual 01-Mar-10 0 CUSIP:91913Y100 ISIN:US91913Y1001 SEDOL:2041364 Proxy Level:3 Meeting ID:562205 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Ruben M. Escobedo Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. 2 Elect Director Bob Marbut Mgmt Yes For For For For 3 Elect Director Robert A. Profusek Mgmt Yes For For For For 4 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 5 Approve Omnibus Stock Plan Mgmt Yes For For For For Research Notes: A vote FOR this proposal is warranted given that it would preserve the company’s tax deductibility under Section 162 (m) of the Internal Revenue Code. 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against Against Against Research Notes: A vote AGAINST this proposal is warranted because:The company did not provide a robust rationale for the increase in the CEO’s compensation during a period when the company’s one-year and three-year TSRs both underperformed the median of their peer group; andThe primary cause of the increase in the CEO’s compensation is not performance based. 7 Report on Rainforest Sustainability SH Yes Against Against Against Against Research Notes: A vote AGAINST this resolution is warranted because the scope of the resolution is likely beyond the company's ability to implement; specifically, it is unclear how the company's 15 refineries in the United States, Canada and Aruba intersect with concerns surrounding rainforest deforestation and, as such, the requested report would costly, burdensome, and of limited value to shareholders. 8 Report on Political Contributions SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted because the company provides limited information on trade association participation, including public policy initiatives supported by these organizations those are of importance to the company's business. 9 Stock Retention/Holding Period SH Yes Against For For For Research Notes: Support for this proposal is warranted given that the proposed policy may better address shareholders' concerns about maintaining strong links between the interests of top executives and long-term shareholder value. Zimmer Holdings, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:ZMH 03-May-10 USA 98956P102 Annual 04-Mar-10 0 CUSIP:98956P102 ISIN:US98956P1021 SEDOL:2783815 Proxy Level:1 Meeting ID:561289 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Betsy J. Bernard Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. 2 Elect Director Marc N. Casper Mgmt Yes For For For For 3 Elect Director David C. Dvorak Mgmt Yes For For For For 4 Elect Director Larry C. Glasscock Mgmt Yes For For For For 5 Elect Director Robert A. Hagemann Mgmt Yes For For For For 6 Elect Director Arthur J. Higgins Mgmt Yes For For For For 7 Elect Director John L. McGoldrick Mgmt Yes For For For For 8 Elect Director Cecil B. Pickett, Ph.D. Mgmt Yes For For For For 9 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. Bristol-Myers Squibb Company Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:BMY 04-May-10 USA Annual 11-Mar-10 0 CUSIP:110122108 ISIN:US1101221083 SEDOL:2126335 Proxy Level:4 Meeting ID:564126 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Lamberto Andreotti Mgmt Yes For For For For Research Notes: A vote FOR all the director nominees is warranted. 2 Elect Director Lewis B. Campbell Mgmt Yes For For For For 3 Elect Director James M. Cornelius Mgmt Yes For For For For 4 Elect Director Louis J. Freeh Mgmt Yes For For For For 5 Elect Director Laurie H. Glimcher, M.D Mgmt Yes For For For For 6 Elect Director Michael Grobstein Mgmt Yes For For For For 7 Elect Director Leif Johansson Mgmt Yes For For For For 8 Elect Director Alan J. Lacy Mgmt Yes For For For For 9 Elect Director Vicki L. Sato, Ph.D. Mgmt Yes For For For For 10 Elect Director Togo D. West, Jr. Mgmt Yes For For For For 11 Elect Director R. Sanders Williams, M.D. Mgmt Yes For For For For 12 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 13 Provide Right to Call Special Meeting Mgmt Yes For For For For Research Notes: A vote FOR this proposal is warranted because it is a step in the right direction towards enhancing shareholder rights and would improve the company's governance policies. 14 Reduce Supermajority Vote Requirements Applicable to Common Stock Mgmt Yes For For For For Research Notes: A vote FOR this proposal is warranted because:As the transition to a fully annually-elected board is now complete, there is little risk that a reduction in this supermajority vote requirement would be used as an entrenchment device; andThe proposal would improve shareholder rights and the company's governance provisions. 15 Reduce Supermajority Vote Requirement Applicable to Preferred Stock Mgmt Yes For For For For Research Notes: A vote AGAINST this proposal is warranted because:the benefits of additional disclosure on executives beyond the named executive officers are unclear;additional disclosures are not required by the SEC; and additional disclosures could provide competitors with sensitive compensation information that could place the company at a potential disadvantage regarding hiring and retaining executive talent. 16 Increase Disclosure of Executive Compensation SH Yes Against Against Against Against 17 Provide Right to Act by Written Consent SH Yes Against For For For Research Notes: A vote FOR this proposal is warranted because it would enhance shareholder rights. 18 Report and Set Goals Related to Animal Use and Testing SH Yes Against Against Against Against Research Notes: A vote AGAINST this resolution is warranted because:The company currently provides an animal testing policy, is AAALAC accredited, and is required to comply with government regulations which mandate animal testing for its products. The cost of disclosing a catalogue of animal use by species, numbers, and general purpose of each use would not be commensurate with the benefit shareholders would receive from such a report. The Dun & Bradstreet Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:DNB 04-May-10 USA 26483E100 Annual 08-Mar-10 0 CUSIP:26483E100 ISIN:US26483E1001 SEDOL:2636254 Proxy Level:1 Meeting ID:561301 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director John W. Alden Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. 2 Elect Director Christopher J. Coughlin Mgmt Yes For For For For 3 Elect Director Sara Mathew Mgmt Yes For For For For 4 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR the ratification of the company's auditor is warranted. 5 Reduce Supermajority Vote Requirement SH Yes For For For For Research Notes: Given that the elimination of supermajority vote requirements would represent an enhancement to shareholder rights, the proposal warrants shareholder support.Background InformationPolicies: Supermajority Vote Requirements St. Jude Medical, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:STJ 07-May-10 USA Annual 10-Mar-10 0 CUSIP:790849103 ISIN:US7908491035 SEDOL:2767381 Proxy Level:1 Meeting ID:563479 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Stuart M. Essig Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. Elect Director Barbara B. Hill Mgmt Yes For For For For Elect Director Michael A. Rocca Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 3 Prepare Sustainability Report SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted due to the absence of comprehensive company sustainability-related policies, initiatives, and oversight mechanisms and the potential benefits that could be derived from increased reporting on a broader array of environmental and social issues. Novellus Systems, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:NVLS 11-May-10 USA Annual 25-Mar-10 0 CUSIP:670008101 ISIN:US6700081010 SEDOL:2650748 Proxy Level:1 Meeting ID:569841 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Richard S. Hill Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. Elect Director Neil R. Bonke Mgmt Yes For For For For Elect Director Youssef A. El-Mansy Mgmt Yes For For For For Elect Director Yoshio Nishi Mgmt Yes For For For For Elect Director Glen G. Possley Mgmt Yes For For For For Elect Director Ann D. Rhoads Mgmt Yes For For For For Elect Director William R. Spivey Mgmt Yes For For For For Elect Director Delbert A. Whitaker Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. ConocoPhillips Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:COP 12-May-10 USA 20825C104 Annual 15-Mar-10 0 CUSIP:20825C104 ISIN:US20825C1045 SEDOL:2685717 Proxy Level:2 Meeting ID:566790 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Richard L. Armitage Mgmt Yes For For For For Research Notes: A vote FOR the directors is warranted. Elect Director Richard H. Auchinleck Mgmt Yes For For For For Elect Director James E. Copeland, Jr. Mgmt Yes For For For For Elect Director Kenneth M. Duberstein Mgmt Yes For For For For Elect Director Ruth R. Harkin Mgmt Yes For For For For Elect Director Harold W. Mcgraw III Mgmt Yes For For For For Elect Director James J. Mulva Mgmt Yes For For For For Elect Director Robert A. Niblock Mgmt Yes For For For For Elect Director Harald J. Norvik Mgmt Yes For For For For Elect Director William K. Reilly Mgmt Yes For For For For Elect Director Bobby S. Shackouls Mgmt Yes For For For For Elect Director Victoria J. Tschinkel Mgmt Yes For For For For Elect Director Kathryn C. Turner Mgmt Yes For For For For Elect Director William E. Wade, Jr. Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For 3 Report on Board Risk Management Oversight SH Yes Against Against Against Against 4 Adopt Quantitative GHG Goals for Products and Operations SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted because:Unlike several of its peers, ConocoPhillips does not provide goals for its operational GHG emissions or metrics and/or goals for its products.Given the changing legislative picture, ConocoPhillips could provide more transparency to its shareholders on its Climate Change Action Plan and other internal GHG emission reduction initiatives and goals. 5 Report on Environmental Impact of Oil Sands Operations in Canada SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted because:Such disclosure could be beneficial for the company and its shareholders by demonstrating the company’s active commitment to mitigate financial, reputational, environmental, and regulatory risk relating to its current and future oil sands operations. The requested report does not appear to be overly burdensome or costly to produce. 6 Adopt Policy to Address Coastal Louisiana Environmental Impacts SH Yes Against Against Against Against 7 Report on Financial Risks of Climate Change SH Yes Against Against Against Against 8 Adopt Goals to Reduce Emission of TRI Chemicals SH Yes Against Against Against Against 9 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted because:The company’s EEO policy includes sexual orientation but does not specifically address the topic of gender identity or expression. The company should take into account changing state and federal legislation concerning the adoption of gender identity into its EEO policy as many other companies already have. 10 Report on Political Contributions SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted because:The company does not provide rationale or examples of the kinds of trade associations that it supports beyond a few political associations listed in its contributions to other political entities document.A brief discussion of the rationale for trade association giving has been omitted from the company's most recent sustainability report. The Western Union Company Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:WU 14-May-10 USA Annual 17-Mar-10 0 CUSIP:959802109 ISIN:US9598021098 SEDOL:B1F76F9 Proxy Level:1 Meeting ID:566004 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Dinyar S. Devitre Mgmt Yes For For For For Research Notes: A vote FOR all director nominees, with the exception of Betsy D. Holden, is warranted.A vote AGAINST Betsy D. Holden is warranted for standing as an affiliated outsider on the Compensation and Nominating committees. 2 Elect Director Christina A. Gold Mgmt Yes For For For For 3 Elect Director Betsy D. Holden Mgmt Yes For For For For 4 Elect Director Wulf Von Schimmelmann Mgmt Yes For For For For 5 Ratify Auditors Mgmt Yes For For For For JPMorgan Chase & Co. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:JPM 18-May-10 USA 46625h100 Annual 19-Mar-10 0 CUSIP:46625H100 ISIN:US46625H1005 SEDOL:2190385 Proxy Level:3 Meeting ID:568199 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director Crandall C. Bowles Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. Elect Director Stephen B. Burke Mgmt Yes For For For For Elect Director David M. Cote Mgmt Yes For For For For Elect Director James S. Crown Mgmt Yes For For For For Elect Director James Dimon Mgmt Yes For For For For Elect Director Ellen V. Futter Mgmt Yes For For For For Elect Director William H. Gray, III Mgmt Yes For For For For Elect Director Laban P. Jackson, Jr. Mgmt Yes For For For For Elect Director David C. Novak Mgmt Yes For For For For Elect Director Lee R. Raymond Mgmt Yes For For For For Elect Director William C. Weldon Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For For 4 Affirm Political Non-Partisanship SH Yes Against Against Against Against 5 Amend Bylaws Call Special Meetings SH Yes Against For For For Research Notes: Given the reasonable threshold of share ownership proposed to call a special meeting, this proposal warrants shareholder support. 6 Report on Collateral in Derivatives Trading SH Yes Against For For For Research Notes: A vote FOR the proposal is warranted because a report on the company's policies and practices with respect to derivatives trading would increase shareholders' ability to gauge risks. 7 Provide Right to Act by Written Consent SH Yes Against For For For Research Notes: A vote FOR is warranted given that this proposal would further enhance the rights of shareholders. 8 Require Independent Board Chairman SH Yes Against For For For Research Notes: Support for this proposal is warranted given that the board's current leadership structure does not present the necessary counterbalance to the combined CEO/chair role. 9 Report on Pay Disparity SH Yes Against Against Against Against 10 Stock Retention/Holding Period SH Yes Against For For For Research Notes: A vote FOR this proposal is warranted since:Although equity-based awards to top executives restrict a significant portion of the underlying shares from sale or transfer during employment, and outstanding awards would continue to vest after retirement or termination without cause, there is no specific requirement for a substantial portion of top executives' shares to be held beyond termination. Morgan Stanley Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:MS 18-May-10 USA Annual 22-Mar-10 0 CUSIP:617446448 ISIN:US6174464486 SEDOL:2262314 Proxy Level:3 Meeting ID:570481 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Roy J. Bostock Mgmt Yes For Against Against Against Research Notes: A vote FOR all director nominees, with the exception of Roy J. Bostock, is warranted.A vote AGAINST Roy J. Bostock is warranted for sitting on the Nominating Committee as an affiliated outsider. 2 Elect Director Erskine B. Bowles Mgmt Yes For For For For 3 Elect Director Howard J. Davies Mgmt Yes For For For For 4 Elect Director James P. Gorman Mgmt Yes For For For For 5 Elect Director James H. Hance, Jr. Mgmt Yes For For For For 6 Elect Director Nobuyuki Hirano Mgmt Yes For For For For 7 Elect Director C. Robert Kidder Mgmt Yes For For For For 8 Elect Director John J. Mack Mgmt Yes For For For For 9 Elect Director Donald T. Nicolaisen Mgmt Yes For For For For 10 Elect Director Charles H. Noski Mgmt Yes For For For For 11 Elect Director Hutham S. Olayan Mgmt Yes For For For For 12 Elect Director O. Griffith Sexton Mgmt Yes For For For For 13 Elect Director Laura D. Tyson Mgmt Yes For For For For 14 Ratify Auditors Mgmt Yes For For For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For For 16 Amend Omnibus Stock Plan Mgmt Yes For Against Against Against Research Notes: A vote AGAINST the plan is warranted because:the estimated shareholder value transfer of the company's plans of 15 percent is above the allowable cap of 12 percent for this company; and the company's three-year average burn rate is excessive. 17 Amend Articles/Bylaws/Charter Call Special Meetings SH Yes Against For For For Research Notes: This proposal warrants support because the lower threshold it calls for and the absence of exclusionary provisions would enhance shareholders' ability to exercise their right to call a special meeting. 18 Stock Retention/Holding Period SH Yes Against For For For Research Notes: Support for this proposal is warranted because a rigorous ownership requirement including a post-termination may further mitigate excessive risk taking by senior management. 19 Require Independent Board Chairman SH Yes Against For For For Research Notes: Support for this proposal is warranted because the company does not have an appropriate counterbalancing governance structure. Specifically:it is not disclosed whether the Lead Director will be elected annually from and by the independent directors on a prospective basis;the key board committees are not fully independent; and the Lead Director's duties do not include having final approval of information sent to the board or serving as liaison between the chair and independent directors. 20 Report on Pay Disparity SH Yes Against Against Against Against 21 Claw-back of Payments under Restatements SH Yes Against For For For Research Notes: Recognizing that the company's clawback policy has been enhanced, the approval of this item is warranted because it would provide for an even stronger recoupment policy. State Street Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:STT 19-May-10 USA Annual 15-Mar-10 0 CUSIP:857477103 ISIN:US8574771031 SEDOL:2842040 Proxy Level:3 Meeting ID:568780 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director K. Burnes Mgmt Yes For For For For Research Notes: A vote FOR the directors is warranted. 2 Elect Director P. Coym Mgmt Yes For For For For 3 Elect Director P. De Saint-Aignan Mgmt Yes For For For For 4 Elect Director A. Fawcett Mgmt Yes For For For For 5 Elect Director D. Gruber Mgmt Yes For For For For 6 Elect Director L. Hill Mgmt Yes For For For For 7 Elect Director J. Hooley Mgmt Yes For For For For 8 Elect Director R. Kaplan Mgmt Yes For For For For 9 Elect Director C. LaMantia Mgmt Yes For For For For 10 Elect Director R. Logue Mgmt Yes For For For For 11 Elect Director R. Sergel Mgmt Yes For For For For 12 Elect Director R. Skates Mgmt Yes For For For For 13 Elect Director G. Summe Mgmt Yes For For For For 14 Elect Director R. Weissman Mgmt Yes For For For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For For 16 Ratify Auditors Mgmt Yes For For For For 17 Require Independent Board Chairman SH Yes Against Against Against Against 18 Report on Pay Disparity SH Yes Against Against Against Against Chevron Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:CVX 26-May-10 USA Annual 01-Apr-10 0 CUSIP:166764100 ISIN:US1667641005 SEDOL:2838555 Proxy Level:4 Meeting ID:572446 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director S.H. Armacost Mgmt Yes For For For For Research Notes: A vote FOR all the director nominees is warranted. 2 Elect Director L.F. Deily Mgmt Yes For For For For 3 Elect Director R.E. Denham Mgmt Yes For For For For 4 Elect Director R.J. Eaton Mgmt Yes For For For For 5 Elect Director C. Hagel Mgmt Yes For For For For 6 Elect Director E. Hernandez Mgmt Yes For For For For 7 Elect Director F.G. Jenifer Mgmt Yes For For For For 8 Elect Director G.L. Kirkland Mgmt Yes For For For For 9 Elect Director S. Nunn Mgmt Yes For For For For 10 Elect Director D.B. Rice Mgmt Yes For For For For 11 Elect Director K.W. Sharer Mgmt Yes For For For For 12 Elect Director C.R. Shoemate Mgmt Yes For For For For 13 Elect Director J.G. Stumpf Mgmt Yes For For For For 14 Elect Director R.D. Sugar Mgmt Yes For For For For 15 Elect Director C. Ware Mgmt Yes For For For For 16 Elect Director J.S. Watson Mgmt Yes For For For For 17 Ratify Auditors Mgmt Yes For For For For 18 Provide Right to Call Special Meeting Mgmt Yes For For For For 19 Request Director Nominee with Environmental Qualifications SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted because:Chevron does not currently have a member on its board with environmental expertise; Some of Chevron's peers have board level committees addressing environmental issues and/or an independent director with environmental expertise on their boards; and Chevron is exposed to significant potential environmental liabilities in Ecuador, which it is currently defending in court, and exposed to similar risks in its operations in other places. 20 Stock Retention/Holding Period SH Yes Against For For For Research Notes: Support for this proposal is warranted given that the proposed policy may better address shareholders' concerns about maintaining strong links between the interests of top executives and long-term shareholder value. 21 Disclose Payments To Host Governments SH Yes Against Against Against Against 22 Adopt Guidelines for Country Selection SH Yes Against For For For Research Notes: A vote FOR this resolution is warranted because:Chevron does not disclose policies governing its decision making process to invest or operate in politically or socially unstable markets.Disclosure of a policy informing of the company’s risk oversight procedures in politically unstable regions would prove beneficial to shareholders. 23 Report on Financial Risks From Climate Change SH Yes Against Against Against Against 24 Amend Bylaws to Establish a Board Committee on Human Rights SH Yes Against Against Against Against Wal-Mart Stores, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:WMT 04-Jun-10 USA Annual 08-Apr-10 0 CUSIP:931142103 ISIN:US9311421039 SEDOL:2936921 Proxy Level:4 Meeting ID:574373 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Aida M. Alvarez Mgmt Yes For For For For Research Notes: A vote AGAINST Douglas N. Daft and Linda S. Wolf is warranted for the Compensation, Nominating and Governance Committee's decision to provide a new executive with excessive relocation benefits;A vote FOR the other director nominees is warranted. 2 Elect Director James W. Breyer Mgmt Yes For For For For 3 Elect Director M. Michele Burns Mgmt Yes For For For For 4 Elect Director James I. Cash, Jr. Mgmt Yes For For For For 5 Elect Director Roger C. Corbett Mgmt Yes For For For For 6 Elect Director Douglas N. Daft Mgmt Yes For Against Against Against 7 Elect Director Michael T. Duke Mgmt Yes For For For For 8 Elect Director Gregory B. Penner Mgmt Yes For For For For 9 Elect Director Steven S. Reinemund Mgmt Yes For For For For 10 Elect Director H. Lee Scott, Jr. Mgmt Yes For For For For 11 Elect Director Arne M. Sorenson Mgmt Yes For For For For 12 Elect Director Jim C. Walton Mgmt Yes For For For For 13 Elect Director S. Robson Walton Mgmt Yes For For For For 14 Elect Director Christopher J. Williams Mgmt Yes For For For For 15 Elect Director Linda S. Wolf Mgmt Yes For Against Against Against 16 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR the ratification of the company's auditor is warranted. 17 Approve Omnibus Stock Plan Mgmt Yes For Against Against Against Research Notes: A vote AGAINST this proposal is warranted because the estimated shareholder value transfer of the company's plans of 6 percent is above the allowable cap for this company of 5 percent. 18 Amend Sharesave Plan Mgmt Yes For For For For Research Notes: A vote FOR this proposal is warranted because:the terms of the plan are reasonable, andthe plan is broad-based and non-contentious. 19 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity SH Yes Against For For For Research Notes: Wal-Mart's EEO policies do not 20 Advisory Vote to Ratify Named Executive Officers' Compensation SH Yes Against For For For Research Notes: A vote FOR this proposal is warranted because it would give shareholders a greater voice in executive compensation decisions. 21 Report on Political Contributions SH Yes Against For For For Research Notes: A recommendation FOR this proposal is warranted because shareholders would benefit from more comprehensive disclosure from the company regarding its political contribution activities, and any policies and related oversight mechanisms Wal-Mart may have implemented to govern the company's political contributions and trade association expenditures. 22 Amend Articles/Bylaws/Charter Call Special Meetings SH Yes Against For For For Research Notes: A vote FOR this proposal is warranted because enabling shareholders to call special meetings would enhance shareholders' rights. 23 Require Suppliers to Adopt CAK SH Yes Against Against Against Against Research Notes: A recommendation AGAINST this resolution is warranted in light of the scope of the proposal, which seeks to have the company impose a particular operational practice on suppliers within a specific timeframe. 24 Report on Process for Identifying and Prioritizing Public Policy Activities SH Yes Against Against Against Against Research Notes: A recommendation AGAINST this resolution is warranted due to:The company's current level of disclosure regarding the issues of interest to the proponent; andThe resolution's implementation would not provide shareholders with value commensurate with the cost and burden of producing the proponent's requested report Staples, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:SPLS 07-Jun-10 USA Annual 12-Apr-10 0 CUSIP:855030102 ISIN:US8550301027 SEDOL:2841489 Proxy Level:3 Meeting ID:575466 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Basil L. Anderson Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. 2 Elect Director Arthur M. Blank Mgmt Yes For For For For 3 Elect Director Mary Elizabeth Burton Mgmt Yes For For For For 4 Elect Director Justin King Mgmt Yes For For For For 5 Elect Director Carol Meyrowitz Mgmt Yes For For For For 6 Elect Director Rowland T. Moriarty Mgmt Yes For For For For 7 Elect Director Robert C. Nakasone Mgmt Yes For For For For 8 Elect Director Ronald L. Sargent Mgmt Yes For For For For 9 Elect Director Elizabeth A. Smith Mgmt Yes For For For For 10 Elect Director Robert E. Sulentic Mgmt Yes For For For For 11 Elect Director Vijay Vishwanath Mgmt Yes For For For For 12 Elect Director Paul F. Walsh Mgmt Yes For For For For 13 Approve Executive Incentive Bonus Plan Mgmt Yes For For For For Research Notes: A vote FOR this proposal is warranted to enable the company to preserve the financial benefits of the Section 162(m) tax deduction. 14 Amend Omnibus Stock Plan Mgmt Yes For For For For Research Notes: The estimated shareholder value transfer of the company's plans of 8 percent is equal to the allowable cap for this company of 8 percent. Additionally, this plan expressly forbids repricing. 15 Ratify Auditors Mgmt Yes For For For For Research Notes: A vote FOR this proposal to ratify the company's auditor is warranted. 16 Provide Right to Act by Written Consent SH Yes Against For For For Research Notes: This item warrants support because it would empower investors with the right to act by written consent. 17 Amend Articles/Bylaws/Charter Call Special Meetings SH Yes Against For For For Research Notes: Given the reasonable threshold of share ownership proposed to call a special meeting, this proposal warrants shareholder support. Monster Worldwide, Inc. Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:MWW 08-Jun-10 USA Annual 14-Apr-10 0 CUSIP:611742107 ISIN:US6117421072 SEDOL:2892045 Proxy Level:1 Meeting ID:576239 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction 1 Elect Director Salvatore Iannuzzi Mgmt Yes For For For For Research Notes: A vote FOR all director nominees is warranted. 2 Elect Director Robert J. Chrenc Mgmt Yes For For For For 3 Elect Director John Gaulding Mgmt Yes For For For For 4 Elect Director Edmund P. Giambastiani, Jr. Mgmt Yes For For For For 5 Elect Director Cynthia P. McCague Mgmt Yes For For For For 6 Elect Director Jeffrey F. Rayport Mgmt Yes For For For For 7 Elect Director Roberto Tunioli Mgmt Yes For For For For 8 Elect Director Timothy T. Yates Mgmt Yes For For For For 9 Ratify Auditors Mgmt Yes For For For For Devon Energy Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:DVN 09-Jun-10 USA 25179M103 Annual 12-Apr-10 0 CUSIP:25179M103 ISIN:US25179M1036 SEDOL:2480677 Proxy Level:2 Meeting ID:577403 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Elect Director John Richels Mgmt Yes For For For For 2 Ratify Auditors Mgmt Yes For For For For 3 Reduce Supermajority Vote Requirement SH Yes Against For For For Research Notes: Given that the elimination of supermajority vote requirements would represent an enhancement to shareholder rights, the proposal warrants shareholder support. Genzyme Corporation Meeting Date Country Primary Security ID Meeting Type Record Date Shares Voted Shares Instructed Shares Available Shares on Loan Ticker:GENZ 16-Jun-10 USA Proxy Contest 09-Apr-10 0 CUSIP:372917104 ISIN:US3729171047 SEDOL:2367598 Proxy Level:6 Meeting ID:576901 Voting Policy:ISS Ballot Count:1 Proponent Votable Proposal Mgmt Rec ISS Rec Policy Rec Vote Instruction Management Proxy (White Card) Mgmt No Elect Director Douglas A. Berthiaume Mgmt Yes For For For For Research Notes: Given the withdrawal of the dissident nominees and the appointment of two dissident directors to the board immediately following the annual meeting, a vote FOR the slate of incumbent directors is warranted. Elect Director Robert J. Bertolini Mgmt Yes For For For For Elect Director Gail K. Boudreaux Mgmt Yes For For For For Elect Director Robert J. Carpenter Mgmt Yes For For For For Elect Director Charles L. Cooney Mgmt Yes For For For For Elect Director Victor J. Dzau Mgmt Yes For For For For Elect Director Connie Mack, III Mgmt Yes For For For For Elect Director Richard F. Syron Mgmt Yes For For For For Elect Director Henri A. Termeer Mgmt Yes For For For For Elect Director Ralph V. Whitworth Mgmt Yes For For For For 2 Amend Omnibus Stock Plan Mgmt Yes For Against Against Against Research Notes: While the plan expressly forbidding the repricing of stock options and the burn rate is reasonable, the estimated shareholder value transfer of the company's plans of 9 percent is above the allowable cap for this company of 8 percent. Therefore, a vote AGAINST this proposal is warranted. 3 Amend Qualified Employee Stock Purchase Plan Mgmt Yes For For For For 4 Amend Non-Employee Director Omnibus Stock Plan Mgmt Yes For For For For 5 Provide Right to Call Special Meeting Mgmt Yes For For For For 6 Ratify Auditors Mgmt Yes For For For For Dissident Proxy (Gold Card) Mgmt No Elect Director Steven Burakoff SH Yes For Do Not Vote Do Not Vote Do Not Vote Elect Director Alexander J. Denner SH Yes For Do Not Vote Do Not Vote Do Not Vote Elect Director Carl C. Icahn SH Yes For Do Not Vote Do Not Vote Do Not Vote Elect Director Richard Mulligan SH Yes For Do Not Vote Do Not Vote Do Not Vote Management Nominee - Douglas A. Berthiaume SH Yes For Do Not Vote Do Not Vote Do Not Vote Management Nominee - Robert J. Bertolini SH Yes For Do Not Vote Do Not Vote Do Not Vote Management Nominee - Gail K. Boudreaux SH Yes For Do Not Vote Do Not Vote Do Not Vote Management Nominee - Robert J. Carpenter SH Yes For Do Not Vote Do Not Vote Do Not Vote Management Nominee - Victor J. Dzau SH Yes For Do Not Vote Do Not Vote Do Not Vote Management Nominee - Ralph V. Whitworth SH Yes For Do Not Vote Do Not Vote Do Not Vote 2 Amend Omnibus Stock Plan Mgmt Yes For Do Not Vote Do Not Vote Do Not Vote 3 Amend Qualified Employee Stock Purchase Plan Mgmt Yes For Do Not Vote Do Not Vote Do Not Vote 4 Amend Non-Employee Director Omnibus Stock Plan Mgmt Yes Against Do Not Vote Do Not Vote Do Not Vote 5 Provide Right to Call Special Meeting Mgmt Yes For Do Not Vote Do Not Vote Do Not Vote 6 Ratify Auditors Mgmt Yes For Do Not Vote Do Not Vote Do Not Vote * Shares on loan data only provided for a select group of custodians. Ask your Account Manager if you have any questions. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Matrix Advisors Value Fund, Inc. By /s/David A. Katz David A. Katz, President DateAugust 30, 2010
